KELLEY, Judge,
dissenting.
Since the majority objects to the reasoning of the trial court sustaining the licensee appeal, I find it necessary to object to the majority including such in its opinion.
The majority justifies its decision without any dependency on the quoted exchange among the trial court, counsel, and the licensee. The quoted exchange is totally extraneous to the majority’s legal reasoning.
I respectfully dissent from the majority on the merits.
The doctrine against collateral attack of criminal sentence must not be pursued beyond fairness and due process.
A significant body of law has been, and is developing, relevant to the knowing and conscious rejection of chemical testing. Only after a clear explanation of the civil results of the suspension of license when a refusal is made by the licensee at the time of an arrest is a suspension sustained. Fairness and due process require no less explanation for a conscious and knowing decision when one is pleading guilty to a criminal charge which will automatically result in suspension of operator’s license.
*605In the present case, licensee was charged with two offenses, and pled guilty to one offense, believing it to be the other offense. Clearly, the plea was not a knowing and conscious plea. This suspension proceeding is the first occasion licensee has to correct, by evidence, the erroneous plea. I would hold that such is not a collateral attack, and sustain the trial court.
It is time our jurisprudence recognizes the realistic changes that have transpired since the automobile succeeded the horse and buggy. Initially, there was not a highway system and transportation was by a private or public carrier thoroughly serving the centered populations, while the rural agricultural population was static and stationary and was transported by animal energy.
Today urban suburbia explosions encouraged by the public policy of interstate and freeway highway policy, and a diminished public transportation system, serving a limited population in route option, has placed almost total reliance upon individual transportation.
Today an operator’s license is more than a privilege, it is a right; its suspension or revocation must be subject to strict procedural due process.
Accordingly, I would affirm the trial court.